OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Department in 1963. By petition dated February 27, 1991, the Grievance Committee of the Eighth Judicial District commenced this proceeding against respondent alleging that he had violated Code of Professional Responsibility DR 1-102 (A) (3) (22 NYCRR 1200.3 [a] [3]), engaging in illegal conduct *376involving moral turpitude; DR 1-102 (A) (4) (22 NYCRR 1200.3 [a] [4]), engaging in conduct involving dishonesty, fraud, deceit, or misrepresentation; and DR 1-102 (A) (7) (22 NYCRR 1200.3 [a] [7]), engaging in conduct that adversely reflects on the lawyer’s fitness to practice law. The charges arose from allegations by one of respondent’s long-time friends and clients, Michael Boubaris, that respondent had obtained over $266,000 from him by falsely representing that he was investing the money for Boubaris with a secret investor. The petition further alleged that respondent had not invested the money, but had converted it to his own use. Respondent denied the allegations and the matter was referred to a Referee appointed by this Court. Following a hearing at which both Boubaris and respondent testified, the Referee found that respondent had enticed Boubaris to give him the total sum of over $266,000 by representing that respondent was giving the money to an individual, whom he could not identify, who was investing the money in a "sure deal”. Respondent told Boubaris that the venture was confidential and other investors, including respondent, were investing money through the secret investor. In fact, however, respondent used the funds provided by Boubaris to pay personal and business-related expenses. The Referee further found that respondent had violated the Disciplinary Rules as charged in the petition. We confirm those findings.
Respondent is guilty of violating Code of Professional Responsibility DR 1-102 (A) (3), (4) and (7) (22 NYCRR 1200.3 [a] [3], [4], [7]). As a result of those violations, we conclude that respondent should be disbarred.
Boomer, J. P., Pine, Balio, Lawton and Boehm, JJ., concur.
Order of disbarment entered.